    Case 21-04059         Doc 40     Filed 06/11/21 Entered 06/11/21 17:58:11                   Desc Main
                                       Document     Page 1 of 5



                        IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   SHERMAN DIVISION


    In re                                            §        Chapter 11
                                                     §
    SPHERATURE INVESTMENTS LLC,                      §        Case No. 20-42492
    et al.,1                                         §
                                                     §        Jointly Administered
             Debtors.                                §

    SPHERATURE INVESTMENTS, LLC, §                            Adversary No. 21-04059
    et al. d/b/a WORLDVENTURES   §
    HOLDINGS, LLC,               §
                                 §
             Plaintiffs          §
                                 §
    vs.                          §
                                 §
    SEACRET DIRECT LLC,          §
                                 §
             Defendant.          §

                                        NOTICE OF HEARING

            PLEASE TAKE NOTICE that the Honorable Brenda T. Rhoades, Chief Bankruptcy

Judge for the United States Bankruptcy Court for the Eastern District of Texas, has set Seacret

Direct LLC's Motion to Compel Arbitration, Motion to Dismiss and Motion for More Definite

Statement [Docket No. 4] and Seacret Direct LLC's Motion to Dismiss Amended Complaint and,

in the Alternative, Motion for More Definite Statement [Docket No. 20] for hearing on August 24,

2021, at 2:30 P.M. (CST).             Parties are instructed to dial 1-888-675-2535, use Access

No. 4225607, and Security No. 1437, as well as directed to review the instructions contained in

the         link    for       all      telephonic         hearings        before        Judge        Rhoades:


1
  The "Debtors" and the "Plaintiffs" in the above-captioned cases are: Spherature Investments LLC ("Spherature")
EIN#5471; Rovia, LLC ("Rovia") EIN#7705; WorldVentures Marketing Holdings, LLC ("WV Marketing Holdings")
EIN#3846; WorldVentures Marketplace, LLC ("WV Marketplace") EIN#6264; WorldVentures Marketing, LLC
("WV Marketing") EIN#3255; WorldVentures Services, LLC ("WV Services") EIN#2220.


NOTICE OF HEARING                                                                                PAGE 1 OF 3
  Case 21-04059      Doc 40    Filed 06/11/21 Entered 06/11/21 17:58:11         Desc Main
                                 Document     Page 2 of 5



http://www.txeb.uscourts.gov/content/judgerhoades. The information can be found by accessing

the Court's webpage at www.txeb.uscourts.gov and choosing "Judge's Info", then choosing "Judge

Rhoades", and then choosing "Telephonic Hearing" Tab. A true and correct copy of the Order

Granting Seacret Direct's Agreed Motion for Continuance [Docket No. 39] is attached hereto as

Exhibit "A."

DATED: June 11, 2021.
                                                  Respectfully submitted



                                                  By:      /s/ Annmarie Chiarello
                                                        Phillip Lamberson
                                                        Texas Bar No. 0079413
                                                        plamberson@winstead.com
                                                        Stephen R. Clarke
                                                        Texas Bar No. 24069517
                                                        sclarke@winstead.com
                                                        Annmarie Chiarello
                                                        Texas Bar No. 24097496
                                                        achiarello@winstead.com
                                                        WINSTEAD PC
                                                        500 Winstead Building
                                                        2728 N. Harwood Street
                                                        Dallas, Texas 75201
                                                        (214) 745-5400 (Telephone)
                                                        (214) 745-5390 (Facsimile)

                                                        ATTORNEYS FOR
                                                        SEACRET DIRECT LLC




NOTICE OF HEARING                                                                PAGE 2 OF 3
  Case 21-04059        Doc 40     Filed 06/11/21 Entered 06/11/21 17:58:11              Desc Main
                                    Document     Page 3 of 5



                                 CERTIFICATE OF SERVICE

        I hereby certify that on June 11, 2021, notice of this document was electronically mailed
to the parties registered or otherwise entitled to receive electronic notices in this case pursuant to
the Electronic Filing Procedures in this District. I hereby further certify that on June 11, 2021, this
document will be mailed via First-Class U.S. Mail at the address listed below.



                                                       /s/ Annmarie Chiarello
                                                       One of counsel

Steven C. Lockhart
Gardere Wynne Sewell LLP
1601 Elm Street, Suite 2900
Dallas, TX 75201

Spherature Investments LLC
WorldVentures Marketing Holdings, LLC
Rovia, LLC
WorldVentures Marketplace, LLC
WorldVentures Marketing, LLC
WorldVentures Services, LLC
Foley & Lardner LLP
2021 McKinney Avenue, Suite 1600
Dallas, TX 75201

Spherature Investments LLC
WorldVentures Marketing Holdings, LLC
Rovia, LLC
WorldVentures Marketplace, LLC
WorldVentures Marketing, LLC
WorldVentures Services, LLC
5100 Tennyson Parkway
Plano, TX 75024




NOTICE OF HEARING                                                                        PAGE 3 OF 3
  ÿÿÿÿÿDoc
                   ÿ40ÿÿÿÿFiled
                              ¡¢Document
                                £¤ÿ06/11/21
                                     ®¥¯
                                         ¦¨¦©ÿÿÿÿÿÿÿÿÿPage
                                                          ÿEntered
                                                           §¨±©ÿª4ÿ¤ofÿ²06/11/21
                                                                             ÿ5¥¦¦ÿ17:58:11
                                                                                         «¬«ÿÿÿÿDesc
                                                                                                     ÿ­¢̈
                                                        °
  Case 21-04059                                                                                           Main




                       97ÿ83ÿ79832ÿ8683 ÿ6718 ÿ018ÿ
                          01ÿ83ÿ36 8317ÿ29819 8ÿ0ÿ836 ÿ
                                   3167ÿ299907ÿÿ
  9ÿÿ                                          ! "#$ÿ
                                                 !
   316813ÿ973 8378 ÿ %ÿ ! ,ÿ7+ÿ-.//0
  &'ÿ)*+%ÿÿ                                     !ÿ
                                                 ! 12$34ÿ65622,$5
           27$,+ÿ                              !
   316813ÿ973 8378 %ÿ %ÿ! 658,4ÿ7+ÿ.-/-90ÿ
  &'ÿ)*+ÿ5:7:ÿ;01 237813 ÿ                    !ÿ
  0 2975 %ÿ %ÿ                                  !ÿ
                                                 !ÿ
           32$2,ÿ                           !ÿ
                                                 !ÿ
  8,+ÿ                                           !ÿ
                                                 !ÿ
   36 138ÿ2913 8ÿ %ÿ                             !ÿ
                                                 !ÿ
           25$+ÿ                           !ÿ
         01231ÿ51678975ÿ36 138ÿ2913 8ÿ ÿ651332ÿ08907ÿ01ÿ
                                           0789767 3ÿ
         <=ÿ?@ABÿCD?EFÿ?@EÿGHIJ?ÿKH=BACEJECÿ?@EÿLMNOOPÿQRSTRUÿWRNÿXRUSTUYZU[Oÿ\]HK^E?ÿ_Hÿ̀ÿaÿb?@Eÿ
cGH=?A=ID=KEÿdH?AH=ceÿfAgECÿhiÿjEDKJE?ÿ]AJEK?ÿkkGÿA=ÿKH==EK?AH=ÿlA?@ÿ?@EÿDhHmEnKDo?AH=ECÿ
DCmEJBDJiÿoJHKEECA=pÿ̀ÿq@EÿGHIJ?FÿDf?EJÿKH=BACEJA=pÿ?@EÿdH?AH=FÿfA=CBÿ?@D?ÿpHHCÿKDIBEÿErAB?Bÿ?Hÿ
pJD=?ÿ?@EÿGH=?A=ID=KEÿdH?AH=ÿ̀
         98ÿ9ÿ8313013ÿ0123132ÿ?@D?ÿ?@EÿGH=?A=ID=KEÿdH?AH=ÿABÿ5167832ÿD=Cÿ?@D?ÿ
?@Eÿ@EDJA=pÿH=ÿsOZ[NOSÿtTNO[SÿuuXvwÿQRSTRUÿSRÿXRxyOzÿLN{TSNZSTRU|ÿQRSTRUÿSRÿtTwxTww|ÿZUPÿQRSTRUÿ
WRNÿQRNOÿtOWTUTSOÿsSZSOxOUSÿ\]HK^E?ÿ_Hÿ̀}aÿD=CÿsOZ[NOSÿtTNO[SvwÿQRSTRUÿSRÿtTwxTwwÿLxOUPOPÿ

~ÿ
 q@Eÿc]Eh?HJBcÿD=Cÿ?@EÿcgDA=?AffBcÿA=ÿ?@EÿDhHmEnKDo?AH=ECÿKDBEBÿDJEÿÿjo@EJD?IJEÿ=mEB?E=?BÿkkGÿbcjo@EJD?IJEceFÿ
_ÿ}~ÿHmADFÿkkGÿbcHmADceFÿ_ÿÿHJgCE=?IJEBÿdDJ^E?A=pÿHgCA=pBFÿkkGÿbcÿdDJ^E?A=pÿ
HgCA=pBceFÿ_ÿ}ÿHJgCE=?IJEBÿdDJ^E?ogDKEFÿkkGÿbcÿdDJ^E?ogDKEceFÿ_ÿ}ÿHJgCE=?IJEBÿ
dDJ^E?A=pFÿkkGÿbcÿdDJ^E?A=pceFÿ_ÿ ÿD=CÿHJgCE=?IJEBÿjEJmAKEBFÿkkGÿbcÿjEJmAKEBceFÿ_ÿÿ̀
01231ÿ51678975ÿ36 138ÿ2913 8ÿ ÿ651332ÿ08907ÿ01ÿ0789767 3ÿ
                                                                                              ÿÿÿÿ
                                                   Exhibit A
                                                  Page 1 of 2
 ÿÿÿÿÿDoc
 Case 21-04059    ÿ40
                      ÿÿÿÿFiled
                            
                              ÿ06/11/21
                                   ¦§
                                       ¡ÿÿÿÿÿÿÿÿ̈
                                                     ÿÿEntered
                                                       ©¡ÿ¢ÿÿª06/11/21
                                                                     ÿÿ17:58:11
                                                                                £¤£ÿÿÿÿDesc
                                                                                            ÿMain
                                                                                                 ¥
                                   Document          Page 5 of 5



!ÿ#ÿÿ$%ÿ&%'(%!ÿ)ÿ*'ÿ)'%ÿ+%*%ÿ,%%ÿ-./0123ÿ5/6ÿ789ÿ:;ÿ
0/<3:<=2>ÿ3/ÿ?@A@BCÿEFGÿHIÿJÿKELMKÿNOPOÿQ8RSÿ
       TUV3:2;ÿUV2ÿ:<;3V=032>ÿ3/ÿ>:UWÿXYZZZY[\]Y7]^]_ÿ=;2ÿ`002;;ÿ5/6ÿa77][8\ÿU<>ÿ
b20=V:3cÿ5/6ÿdefg_ÿU;ÿh2WWÿU;ÿ>:V2032>ÿ3/ÿV2i:2hÿ3j2ÿ:<;3V=03:/<;ÿ0/<3U:<2>ÿ:<ÿ3j2ÿk/WW/h:<lÿ
W:<1ÿk/VÿUWWÿ32W2mj/<:0ÿj2UV:<l;ÿn2k/V2ÿo=>l2ÿpj/U>2;qÿj33mqrrhhh63s2n6=;0/=V3;6l/ir0/<32<3rÿ
t=>l2Vj/U>2;6ÿuj2ÿ:<k/VvU3:/<ÿ0U<ÿn2ÿk/=<>ÿncÿU002;;:<lÿ3j2ÿw/=V3x;ÿh2nmUl2ÿU3ÿ
hhh63s2n6=;0/=V3;6l/iÿU<>ÿ0j//;:<lÿyo=>l2x;ÿz<k/{_ÿ3j2<ÿ0j//;:<lÿyo=>l2ÿpj/U>2;{_ÿU<>ÿ
3j2<ÿ0j//;:<lÿyu2W2mj/<:0ÿ|2UV:<l{ÿuUn6ÿ

                                                                 ÇÈÉÊËÌÿÎÊÏÐÑÑÐÒÓÒÑ
                                                                                      ÔÕ
                                                        «¬­¬®¯°±²ÿ°®²­´¯ÿµ¶ÿ®«¬¯´²·ÿ̧
                                                        º»¼½¾ÿ¿­Àµ²´ÿ·µ¯µ²·ÿ°¯­Á®¿ÂµÃÄÿÅ¿´Æ²
b=nv:332>ÿncqÿ
}~}ÿ&'%ÿ$'%
Tj:WW:mÿ6ÿUvn2V;/<ÿÿ
u2sU;ÿUVÿ5/6ÿ88\aX^aÿ
mWUvn2V;/<h:<;32U>60/vÿ
b32mj2<ÿp6ÿwWUV12ÿÿ
u2sU;ÿUVÿ5/6ÿ7a8[]X\ÿ
;0WUV12h:<;32U>60/vÿÿ
`<<vUV:2ÿwj:UV2WW/ÿ
u2sU;ÿUVÿ5/6ÿ7a8\a[ÿ
U0j:UV2WW/h:<;32U>60/vÿÿ
97 8362ÿ ÿ
]88ÿ:<;32U>ÿ=:W>:<lÿÿ
7\7Zÿ56ÿ|UVh//>ÿb3V223ÿ
.UWWU;_ÿu2sU;ÿ\]78Xÿ
 7Xa\a]Y]a88ÿu2W2mj/<2
 7Xa\a]Y]^8ÿU0;:v:W2
6880173 ÿ01ÿ
  36 138ÿ2913 8Gÿ ÿ

01231ÿ51678975ÿ36 138ÿ2913 8ÿ                 ÿ651332ÿ08907ÿ01ÿ0789767 3ÿ
                                                                                            ÿÿÿÿ
                                               Exhibit A
                                              Page 2 of 2
